Citation Nr: 0715659	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-41 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for residuals of a 
right knee injury.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.  

4.  Entitlement to an initial compensable disability 
evaluation for service-connected residuals of a left little 
finger injury, with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from April 1961 
to October 1961, and from March 1965 to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA), Portland, Oregon, Regional Office 
(RO).  A July 2003 rating decision denied the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss, and entitlement to service connection for residuals of 
a left knee injury.  An October 2005 rating decision granted 
service connection for residuals of a left little finger 
injury with degenerative arthritis, assigning a 
noncompensable rating, effective from July 25, 2002.  A May 
2005 rating decision determined that the requisite new and 
material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for post-traumatic stress disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was originally scheduled for a hearing before a 
Veterans Law Judge of the Board sitting at the RO in January 
2007.  Prior to that hearing, the RO received a statement 
from the veteran in which he indicated that he would not be 
able to attend the scheduled hearing and requested that he be 
rescheduled for another hearing when the Board returns to the 
RO.  It is a basic principle of veterans' law that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2006).  Pursuant to 38 C.F.R. § 20.700 (2006), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire for one.  

This case is REMANDED to the RO for the following:

The veteran should be scheduled to appear 
at a personal hearing before a Veterans 
Law Judge of the Board sitting at the 
Portland, Oregon, Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

